Name: Regulation (EEC) No 1473/75 of the Council of 20 May 1975 amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway
 Type: Regulation
 Subject Matter: economic policy;  land transport;  organisation of transport;  cooperation policy
 Date Published: nan

 12 . 6 . 75 Official Journal of the European Communities No L 152/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1473/75 OF THE COUNCIL of 20 May 1975 amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail , road inland waterway Whereas , following the adoption, pursuant to Article 8 of Decision No 65 /271 /EEC, of Council Decision No 75/327/EEC (4 ) of 20 May 1975 on the improvement of the situation of railway undertakings and the harmonization of rules governing financial relations between such undertakings and States , Article 4 of Regulation (EEC) No 1107/70 is no longer applicable to national railway undertakings ; whereas on the other hand Member States may give financial assistance to such undertakings within the framework of the business plans of the latter in accordance with Article 5 ( 1 ) of Decision No 75/ 3 27/EEC, and also deficit subsidies in accordance with Article 13 of that Decision ; Whereas , in view of the special nature of these financial measures, it is advisable to retain, pursuant to Article 94 of the Treaty, the special procedure for informing the Commission provided for in Article 5 (2 ) of Regulation (EEC) No 1107/70 ; Whereas , for this purpose, Article 4 of Regulation (EEC) No 1107/70 should be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Articles 75 and 94 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Having regard to the Opinion of the Economic and Social Committee (*); Whereas , pursuant to Article 4 of Council Regulation (EEC) No 1107/70 ( 2 ) of 4 June 1970 on the granting of aids for transport by rail , road and inland water ­ way, and until the entry into force of Community rules adopted pursuant to Article 8 of Council Decision No 65 /271/EEC (3 ) of 13 May 1965 on the harmonization of certain provisions affecting competition in transport by rail , road and inland waterway, payments may be made to railway under ­ takings by States and public authorities by reason of any failure to achieve harmonization , as laid down in the said Article 8 , of the rules governing the financial relations between railway undertakings and States , the purpose of such harmonization being to make those undertakings financially independent ; whereas Article 5 (2 ) of the abovementioned Regu ­ lation provides that the aids referred to in Article 4 shall be exempt from the procedure laid down in Article 93 (3 ) of the Treaty and that details of such aids shall be communicated to the Commission in the form of estimates at the beginning of each year and subsequently, in the form of a report, after the end of the financial year ; HAS ADOPTED THIS REGULATION : Sole Article Article 4 of Regulation (EEC) No 1107/70 is replaced by the following : 'Article 4 1 . Until the expiry of the period laid down for attaining financial balance in accordance with Article 15 ( 1 ) of Coincil Decision No 75/327/ EEC (*) of 20 May 1975 on the improvement of the situation of railway undertakings and the O OJ No C 62 , 15 . 3 . 1975 , p. 27 . ( 2 ) OJ No L 130 , 15 . 6 . 1970 , p. 1 . (3 ) OJ No 88 , 24 . 5 . 1965 , p . 1500/65 . (4 ) See page 3 of this Official Journal. No L 152/2 Official Journal of the European Communities 12 . 6 . 75 financial relations between States and railway ­ undertakings other than those referred to in Article 1 of Decision No 75/327/EEC and without prejudice to Regulations (EEC) No 1191 /69 and (EEC) No 1192/69 , Article 3 shall not apply to payments by States and public authorities to these undertakings made by reason of any failure to achieve harmonization. harmonization of rules governing financial relations between such undertakings and States , and without prejudice to Regulations (EEC) No 1191/69 and (EEC) No 1192/69 Article 3 shall apply neither to financial assistance given to railway undertakings within the framework of their business plans in accordance with Article 5 ( 1 ) of that Decision nor to the deficit subsidies granted to them in accordance with Article 13 of that Decision. 2. In the absence of Community Regulations on the harmonization of the rules governing the H OJ No L 152 , 12 . 6 . 1975 , p. 3 .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1975 . For the Council The President R. RYAN